Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment and remarks filed by applicant on 04/26/2021.  Claims 1-7 and 13-22 are currently pending and being examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 13-21 have been considered but are moot because the indicated allowability of claims 1-7 and 19-22 is withdrawn in view of the rejections below.  Since the examiner has applied new grounds of rejection, this office action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Applicant argues (pages 7-8 of the 04/26/2021 response) that the axially extending portion 113 does not contact/hold the combustion liner tab 110.  Examiner respectfully disagrees because par. 6 of the specification teaches that the combustor liner 106 is capable of slight axial movements relative to the flow sleeve; thus when the liner 106 which has the liner tabs 110 attached thereto has an axial movement the left (prior art figure 2), then the arm 113 will contact and hold the top surface of the tabs 110 from further axial movement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 14 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s Admitted/Provided Prior Art Figures 1-5 (herein after AAPA).

    PNG
    media_image1.png
    588
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    767
    media_image2.png
    Greyscale



In regards to Independent Claim 1, and with particular reference to Figure 2 shown immediately above, AAPA discloses a mounting system for a gas turbine combustion system comprising: 
a plurality of mounting tabs (liner tabs 110) secured to a combustion liner, the mounting tabs having a top contact surface (front face of the tabs in figures 1 and 2) with a first width (front face width) and a bottom contact surface (rear face of the tabs in figures 1 and 2) with a second width (rear face width); 
a plurality of pegs (flow sleeve pegs 108) secured to a flow sleeve, the plurality of pegs each having a slot (as shown better in figure 1) configured to receive one of the plurality of mounting tabs; and, 
a plurality of liner stop brackets secured to a flange of the flow sleeve and having an arm 113 in contact with the top contact surface of the mounting tabs (par. 6 of the specification teaches that the combustor liner 106 is capable of slight axial movements relative to the flow sleeve; thus when the liner 106 which has the liner tabs 110 attached thereto has an axial movement the left (prior art figure 2), then the arm 113 will contact and hold the top surface of the tabs 110).
Regarding dependent Claim 2, AAPA discloses wherein the plurality of mounting tabs is equally spaced about the combustion liner (as shown in figures 1-3).
Regarding dependent Claim 3, AAPA discloses wherein the plurality of mounting tabs is positioned proximate an inlet end of the combustion liner (as shown in figures 1 and 2).
Regarding dependent Claim 4, AAPA discloses wherein the first width is greater than the second width (the front face has 2 lengths in two different directions, the longest length is interpreted as the first width; the rear face has 2 lengths in two different directions, the shortest length is interpreted as the second width; refer to figure 1 showing that the longest width of the front face of the tabs is bigger than the shortest width of the rear face of the tabs).
Note: Claim 13 does not require the recited steps to be performed in sequence.
In regards to Independent Claim 13, and with particular reference to Figure 2 shown immediately above, AAPA discloses a method of securing a combustion liner in a flow sleeve of a gas turbine combustor comprising: 
providing a flow sleeve 104 having a plurality of flow sleeve pegs 108, with each flow sleeve peg having a slot (slot shown in figure 1); 
providing a combustion liner 106 having a plurality of mounting tabs 110 extending away from an outer surface of the combustion liner; 
inserting the combustion liner 106 into the flow sleeve 104 such that the plurality of mounting tabs 110 is located within the slots of the plurality of flow sleeve pegs 108 (as shown in figures 1 and 2); 
placing a liner stop bracket 112/113 onto a flange of the flow sleeve (flange of the sleeve is interpreted as the portion where the sleeve 104 contacts the liner stop bracket 112/113, refer to marked-up figure 2 above) such that the liner stop bracket 112/113 contacts/holds the mounting tab (par. 6 of the specification teaches that the combustor liner 106 is capable of slight axial movements relative to the flow sleeve; thus when the liner 106 which has the liner tabs 110 attached thereto has an axial movement the left (prior art figure 2), then the arm 113 of the liner stop bracket 112/113 will contact and hold the top surface of the tabs 110); and, 
securing the liner stop bracket to the flange of the flow sleeve (referred to marked-up figure 2 above).
Regarding dependent Claim 14, AAPA discloses wherein the plurality of mounting tabs 110 is positioned proximate an inlet end of the combustion liner (as shown in figures 1 and 2).
In regards to Independent Claim 19, and with particular reference to Figure 2 shown immediately above, AAPA discloses a mounting system for a gas turbine combustion system comprising: 
a plurality of mounting tabs 110 secured to a combustion liner, the mounting tabs having a top contact surface (front face of tabs 110) with a first width (the front face has 2 lengths in two different directions, the longest length is interpreted as the first width) and a bottom contact surface (rear face of tabs 110) with a second width (the rear face has 2 lengths in two different directions, the shortest length is interpreted as the second width) that is less than the first width (refer to figure 1 showing that the longest width of the front face of the tabs is bigger than the shortest width of the rear face of the tabs); 
a plurality of pegs secured to a flow sleeve, the plurality of pegs each having a slot configured to receive one of the plurality of mounting tabs; and, 
a plurality of liner stop brackets secured to a flange of the flow sleeve and having an arm in contact with the top contact surface of the mounting tabs (par. 6 of the specification teaches that the combustor liner 106 is capable of slight axial movements relative to the flow sleeve; thus when the liner 106 which has the liner tabs 110 attached thereto has an axial movement the left (prior art figure 2), then the arm 113 of the liner stop bracket 112/113 will contact and hold the top surface of the tabs 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 7, 15, 16, 17, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted/Provided Prior Art Figures 1-5 (herein after AAPA) in view of Terauchi et al. (US 2018/0355799).
Regarding dependent Claims 5, 6 and 7, AAPA teaches the invention as claimed and as disclosed above for claim 1 but does not teach a recessed portion in the flange for receiving a first portion of the liner stop bracket (claim 5); the liner stop brackets are bolted to the flange of the flow sleeve (claim 6); a bracket slot in the arm of the liner stop brackets (claim 7).
Terauchi teaches a gas turbine combustion mounting system made of separate components, particularly the mounting system comprising: a recessed portion (34 in figure 1) in the flange (51/3 in figure 1) for receiving a first portion 85 of the liner stop bracket 7 (for claim 5); the liner stop brackets 7 are bolted (via bolts B in figure ) to the flange 51/3 of the flow sleeve 5 (for claim 6); a bracket slot (86 or the long narrow holes in element 7 for the bolts B to pass through, figures 1 and 2) in the arm of the liner stop brackets 7 (for claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral attachment of the liner stop bracket to the flow sleeve of AAPA for a mounting system made of separate components comprising a recessed portion in the flange for receiving a first portion of the liner stop bracket; the liner stop brackets bolted to the flange of the flow sleeve; and a bracket slot in the arm of the liner stop brackets, as taught by Terauchi, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). MPEP 2144.04 V C. 

Regarding dependent Claims 15, 16 and 17, AAPA teaches the invention as claimed and as disclosed above for claim 13 but does not teach the flange of the flow sleeve further comprises a plurality of holes (claim 15); a plurality of fasteners placed through the liner stop bracket and the flow sleeve for securing the liner stop bracket to the flange of the flow sleeve (claim 16); the liner stop bracket comprises a bracket slot extending along a portion of the liner stop bracket (claim 17).
Terauchi teaches a gas turbine combustion mounting system made of separate components, particularly the mounting system comprising: the flange (51/3 in figures 1 and 2) of the flow sleeve 5 further comprises a plurality of holes 52 (for claim 15); a plurality of fasteners B placed through the liner stop bracket 7 and the flow sleeve for securing the liner stop bracket 7 to the flange of the flow sleeve (for claim 16); the liner stop bracket 7 comprises a bracket slot (86 or the long narrow holes in element 7 for the bolts B to pass through, figures 1 and 2) extending along a portion of the liner stop bracket 7 (for claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral attachment of the liner stop bracket to the flow sleeve of AAPA for a mounting system made of separate components comprising the flange of the flow sleeve further comprises a plurality of holes; a plurality of fasteners placed through the liner stop bracket and the flow sleeve for securing the liner stop bracket to the flange of the flow sleeve; and the liner stop bracket comprises a bracket slot extending along a portion of the liner stop bracket, as taught by Terauchi, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). MPEP 2144.04 V C. 


Regarding dependent Claims 20 and 21, AAPA teaches the invention as claimed and as disclosed above for claim 19 but does not teach each of the plurality of liner stop brackets is removably secured to a recessed portion of the flange of the flow sleeve (claim 20); each of the plurality of liner stop brackets is bolted to the recessed portion of the flange of the flow sleeve (claim 21).
Terauchi teaches a gas turbine combustion mounting system made of separate components, particularly the mounting system comprising: each of the plurality of liner stop brackets 7 is removably secured (via bolts B) to a recessed portion 34 of the flange (51/3) of the flow sleeve 5 (for claim 20); each of the plurality of liner stop brackets 7 is bolted (via bolts B) to the recessed portion 34 of the flange (51/3) of the flow sleeve 5 (for claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral attachment of the liner stop bracket to the flow sleeve of AAPA for a mounting system made of separate components comprising each of the plurality of liner stop brackets is removably secured to a recessed portion of the flange of the flow sleeve; and each of the plurality of liner stop brackets is bolted to the recessed portion of the flange of the flow sleeve, as taught by Terauchi, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). MPEP 2144.04 V C. 
Regarding dependent Claim 22, AAPA in view of Terauchi teaches the invention as claimed and as disclosed above and AAPA further teaches wherein each of the plurality of mounting tabs is positioned proximate an inlet end of the combustion liner, (as shown in figures 1 and 2).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0036857 and US 6,279,313 teaches tabs can have different top and bottom widths.
US 2011/0314829 (figures 3A-3E) teach the mounting tab-peg connection of the claimed invention except the plurality of liner stop brackets.
US 6,279,313 (figures 3-15) teach the mounting tab-peg connection of the claimed invention except the plurality of liner stop brackets.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741